DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 5/25/21 is acknowledged.
3.	Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/21.
Claim Objections
4.	Claim 4 is objected to because of the following informalities:  the limitation  “ an “L” shape” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “ a “L” shape”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “so as to finish the 
7.	Claims 2-8 are rejected as depending from claim 1.
8.	The term "a toughness" in claim 5 is a relative term which renders the claim indefinite.  The term " a toughness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The instant specification states “The term “toughness” as used herein means mechanical properties of the separator which is capable of being obtained through a kind and thickness of a separator source, a composition of a coating layer applied thereon, and a thickness adjustment, and the like” ([0012] US 2020/0127297)”.  
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2015/0044536) as cited in IDS dated 6/22/20.
Regarding claim 1, Kwon discloses  a method for manufacturing an electrode assembly (Figs. 11-13), the method comprising: forming each of a negative electrode, a separator, and a 
bonding surplus parts that are portions of the folding separator, which are not initially attached to the laminate, to each other after the portion of the space forming part is removed so as to finish the folding separator to cover an exposed surface of the laminate (outer circumferential sealing portion 136, inner circumferential sealing portion 138, Fig. 13 [0089]).
Regarding claim 2, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses  the unit cell has a shape in which at least edge of the unit cell is bent (through hole may be formed in the shape of a circular cylinder, an oval figure or a polygonal column [0024], middle opening 112 in Figs. 3-5).
Regarding claim 5, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses the folding separator is made of a material having a toughness greater than that of the separator laminated between the negative electrode and the positive electrode in the unit cell(battery case may be formed of a laminate sheet including a resin layer and a metal layer, outer resin layer exhibiting high durability is attached to a metal blocking layer [0034]-[0035]).

Regarding claim 7, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses  the folding separator is made of a material that is capable of being bonded when heat is applied thereto ([0089]).
Regarding claim 8, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses  the unit cell has a mono-cell structure in which the separator, the negative electrode, the separator, and the positive electrode are sequentially laminated upward (electrode assembly 120 with cathodes 127, anodes 128 and separators 129, Fig. 8).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2015/0044536) as cited in IDS dated 6/22/20 as applied to claims 1 and 2 above.
Regarding claims 3 and 4, Kwon discloses all of the claim limitations as set forth above. Kwon discloses the position of the through hole is not particularly restricted ([0021]) and as examples, the through hole may be formed in the shape of a circular cylinder, an oval figure, or a polygonal column ([0024]) but does not explicitly disclose  the unit cell has a “c” shape (claim 3) and the unit cell has a “L” shape (claim 4).
It would have been an obvious matter of design choice to change the shape of the unit cell,  since such a modification would have involved a mere change in shape.  A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724